Citation Nr: 0712500	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  03-11 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active duty from January 1970 to March 1973.  
The DD Form 214 also notes in excess of 10 months of "other 
service."  He died in April 1995, and the appellant is the 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

The appellant testified before the undersigned Veterans Law 
Judge at the RO in October 2004.  A transcript of this 
hearing has been associated with the veteran's VA claim 
folder.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
any further action, on her part, is required.


REMAND

After review, the Board observes that there are outstanding 
medical records relevant to the appeal.

The veteran died in April 1995.  The death certificate listed 
the immediate cause of death as multiorgan failure syndrome, 
due to or as a consequence of sepsis syndrome and community 
acquired pneumonia.  Other significant conditions 
contributing to death, but not resulting in the underlying 
cause, were chronic hepatitis C and cirrhosis.  At the time 
of his death, the veteran was an inpatient at a private 
medical facility, St. Peter Hospital in Olympia, Washington.  
A death summary shows final diagnoses, which included 
multiple organ failure due to sepsis, metabolic 
encephalopathy, extensive community acquired right lung 
pneumonia, and chronic liver disease (to include chronic 
active hepatitis C).  Another record shows that the veteran 
was admitted via the emergency room three days before his 
death.  Further, and of particular note, the record does not 
contain any terminal treatment reports of this facility.  
Because these terminal medical records are relevant to the 
appeal, the RO should attempt to obtain and associate them 
with the claim file.

In addition, the appellant testified in October 2004 that two 
different private physicians, Dr. Alvin Smith and Dr. St. 
Louis, had essentially informed her that there was a 
relationship between the veteran's death and hepatitis C 
(which the appellant alleges was caused by the veteran's 
exposure to Agent Orange in Vietnam).  Records associated 
with treatment afforded the veteran by Dr. Smith, at the 
Swedish Hospital Medical Center, are of record.  Records 
associated with treatment afforded the veteran by Dr. St. 
Louis are not.  An attempt to obtain medical records from Dr. 
St. Louis should be undertaken.  In essence, these cited 
private medical records may contain information critical to 
the matter at hand, and 38 C.F.R. § 3.159(c) mandates that VA 
assist in obtaining such records.


Regarding the appellant's above-mentioned contention that two 
private medical providers had effectively informed her that 
the veteran's hepatitis C (which was listed on the death 
certificate as being a "significant" condition which 
"contributed to death" but did not result in the underlying 
cause) was attributable to his military service, 
comprehensive review of the record shows that neither opinion 
is on file.  Therefore, in light of the United States Court 
of Appeals for Veterans Claims (Court) recent holding in 
Crutcher v. Nicholson, U.S. Vet. App. No. 03-1025 (Jan. 24, 
2006), on remand, a request for such a statement from each 
private physician should be made.  See 38 U.S.C.A. § 5103A 
(b) (West 2002 & Supp. 2006).  See also Konchalski v. 
Nicholson, No. 04-1150 (January 27, 2006), where the Court 
noted that that under section 5103A(b), the Secretary's duty 
to assist includes making "reasonable efforts to obtain 
relevant records," so long as the claimant "adequately 
identifies" those records to the Secretary and authorizes 
the Secretary to obtain them.  38 U.S.C.A. § 5103A(b)(1); 
Loving v. Nicholson, 19 Vet. App. 96, 102 (2005).  The Court 
held that where, as here, the appellant mentioned that a 
specifically named medical professional would possibly have 
evidence favorable to his claim clearly put the Secretary on 
notice of the likely existence of competent medical evidence 
that, if true, would be relevant to full and fair 
adjudication of his claim.  As such, the Court found that a 
remand was necessary to try to obtain the referenced medical 
opinion.

A review of the record also shows that the veteran was in 
receipt of Social Security Administration (SSA) disability 
benefits.  See private medical report dated in January 1994 
from Dr. Robert Lang.  It was noted that the SSA benefits had 
been awarded due to the veteran's chronic active hepatitis.  
A request for these records has not yet been undertaken by 
VA.  Therefore, a remand to request these records is 
required.  Tetro v. Gober, 14 Vet. App. 110 (2000) (VA has 
the duty to request information and pertinent records from 
other Federal agencies, when on notice that such information 
exists); 38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2006).


In light of the need to obtain additional medical records, an 
addendum to the February 2006 VA claim file review/medical 
opinion should be obtained if additional records are 
obtained.  See Green v. Derwinski, 1 Vet. App. 121 (1991)

Where a claim is predicated on establishing basic entitlement 
to service connection and the degree of disability, the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to provide, inter alia, notice that a 
disability rating and an effective date will assigned if 
service connection and/ or a higher level of disability 
compensation is awarded.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Corrective notice should be sent to the 
appellant.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  Please send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation of the 
information and evidence needed to 
establish a disability rating and an 
effective date for claims of service 
connection, as outlined in Dingess, 
supra, as applicable to the appellant's 
claim.  In addition, the appellant should 
be advised to identify and/or submit any 
additional evidence in support of her 
claim.

2.  The RO should take the necessary 
steps to obtain the veteran's terminal 
hospital records (April 26, 1995, until 
the date of his death) from the St. Peter 
Hospital in Olympia, Washington.  A 
complete copy of the discharge summary 
should also be obtained.  If, after 
making reasonable efforts, the RO cannot 
locate any of these named records, the RO 
must specifically document what attempts 
were made to locate the records, and 
indicate in writing that further attempts 
to locate or obtain the sought after 
records would be futile.  The RO must 
then:  (a) notify the appellant of the 
specific records that it is unable to 
obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claim.  The appellant 
must then be given an opportunity to 
respond.

3.  The RO should seek to contact Drs. 
Alvin Smith and St. Louis, both of whom 
the appellant essentially claims provided 
an etiological nexus between the 
veteran's hepatitis C and his period of 
service.  Each physician should be asked 
to opine as to whether it is at least 
likely as not that there is an 
etiological relationship between the 
veteran's hepatitis C, which was listed 
on his death certificate as a 
"significant" condition which 
"contributed" to his death, and his 
period of military service.  If contact 
with one or both of these private 
physicians is shown to be not possible, 
certification of such should be placed in 
the record.

4.  The RO should attempt to secure a 
copy of any decision of the SSA awarding 
the veteran disability benefits, as well 
as copies of all medical records upon 
which that decision was based.  Once 
obtained, these records should be 
associated with the other evidence in the 
claim folder.


5.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the physician who prepared the February 
2006 VA claim file review/medical opinion 
(or a suitable substitute if he is 
unavailable) to, upon reviewing the newly 
submitted medical records and opinions 
(if applicable), prepare an addendum 
report.  The claims folder must be made 
available to the examiner for review for 
preparation of the addendum.  The 
physician should report as part of the 
addendum whether or not any of the newly 
submitted medical evidence necessitates 
his changing in any manner his opinion 
which was reported as part of the 
February 2006 report.  If so, he should 
set forth the complete rationale for all 
opinions expressed and conclusions 
reached.

6.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for the cause of the 
veteran's death in light of all pertinent 
evidence and legal authority.  If the 
benefit sought on appeal remains denied, 
the RO should furnish to the appellant 
and her representative a supplemental 
statement of the case and afford them the 
appropriate opportunity for response 
before the claim files are returned to 
the Board for further appellate 
consideration.



The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


